 In the Matter ofCERTAIN-TEEDPRODUCTSCORPORATIONandORDER OFRAILWAY CONDUCTORSCase No. R-4795SUPPLEMENTAL -DECISION'ORDERANDSECOND DIRECTION OF ELECTIONA pril 30,1943On March 15, 1943, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election, anelection by secret ballot was conducted on March 26, 1943, under thedirection and supervision of the Regional Director for the Sixteenth:Region (FortWorth, Texas).On,March 29, 1943, the Regional:,Director, acting pursuant to Article III, Section 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report on the balloting.No objections to the conduct of the ballot or to the Election Reportwere filed by any-of the parties within the period provided by saidRules, and Regulations.As to the balloting and its results among the employees involved inCase No. R-4795, the Regional Director reported as follows:Approximate number of eligible voters________________________Total ballots cast___________________________________________Total ballots challenged --------------------------------------Total void ballots___________________________________________Total valid votes counted____________________________________Votes cast for Order of Railway Conductors___________________Votes cast for Brotherhood of Railway Trainmen______________Votes cast for neither_______________________________________On April 12,1943, the Board certified Order of Railway Conductors:.as the exclusive representative of all employees of Certain-Teed Prod-ucts Corporation, Amarillo, Texas, engaged as switching foremen,switchmen, and student switchmen.On or about April 13, 1943, Brotherhood of Railroad Trainmen,herein called the BRT, filed a communication with the Board, in whichit 'requested that the election be declared null and void because the,BRT1 48 N. L. R.B., No. 10.49 N. L R. B., No. 44,360 CERTAIN-TEED PRODUCTS CORPORATION361-*as not placed upon the ballot pursuant to the Decision and Direction'herein, but that "Brotherhood of Railway Trainmen" appeared,thereon instead.The notice of election and the sample official ballot,show that "Brotherhood of Railway Trainmen" appeared thereon;instead of "Brotherhood of Railroad Trainmen" as directed by theBoard.Since employees' may have been misled by this variance, we.shall vacate and set aside the election of March 26, 1943, and thecertification of April 12, 1943, insofar, as it applies to the instantproceeding, and shall direct that a new election be held.We shall direct that a new election by secret ballot be held amongthe employees in the unit of switching foremen, switchmen, andstudent switchmen, heretofore established by the Board, who wereeligible to vote in the election conducted on March 26, 1943, pursuantto the Direction of Election issued March 15, 1943, excluding thosewho have since quit or been discharged for cause.ORDERThe National Labor Relations Board hereby orders that the electionof March 26,1943, in the unit of switching foremen,-switchmen, andstudent switchmen of Certain-Teed Products Corporation,Amarillo,Texas, and the Certification of Representativesdated April12, 1943,insofar,as it relates to said unit,be,-and they are hereby,vacatedand set aside.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of.the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Certain-TeedProducts Corporation, Amarillo, Texas, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction under the direction and super-_vision of the Regional Director for the Sixteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among-the switching foremen, switchmen, and student switchmen ofthe Company who were eligible to vote in the election conducted onMarch 26, 1943, but excluding those who have since quit or been dis-charged for cause, to determine whether they desire to be representedby Order of Railway Conductors, or by Brotherhood of RailroadTrainmen, for the purposes of collective bargaining, or by neither.